Citation Nr: 1030178	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left leg disorder.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a skin disorder, to include whether service 
connection can be granted. 

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.  

5.  Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1970.  
Service personnel records show that he had service in Vietnam 
from November 1968 to January 1970.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in March 2010.  A transcript of this 
proceeding is of record.  During this hearing the Veteran waived 
RO consideration of recently submitted VA treatment records.  

The issues of whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement to 
service connection for a left leg disorder and entitlement to 
service connection for PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a skin disorder in an 
October 1994 rating decision and properly notified the Veteran, 
who did not initiate an appeal of this decision.

2.  The October 1994 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim for a skin 
disorder in January 2008.

3.  Evidence received since the October 1994 rating decision 
regarding the Veteran's claim for service connection for a skin 
disorder is not cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the claim.

4.  The Veteran had active military service in the Republic of 
Vietnam during the Vietnam era; thus, he is presumed to have been 
exposed to herbicides.

5.  There is no competent diagnosis of porphyria cutanea tarda.  

6.  Actinic keratosis, skin cancers, sebaceous cysts, and papular 
rash have not been recognized by VA as being etiologically 
related to exposure to herbicide agents used in Vietnam.

7.  The Veteran does not have a skin disorder that had its onset 
during active duty or that is otherwise related to his service.

8.  There is no competent medical evidence of a diagnosis of 
diabetes mellitus.

9.  The Veteran has Level I hearing loss in the right ear and 
Level I hearing loss in the left ear, evaluated as noncompensably 
disabling.




CONCLUSIONS OF LAW

1.  The rating decision of October 1994 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence having been received, the claim of 
entitlement to service connection for a skin disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  Service connection for a skin disorder is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(e) (2009).

4.  Service connection for diabetes mellitus is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(e) (2009).

5.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that diabetes 
mellitus is related to his service with the United States Army 
from June 1968 to January 1970.  He also contends that his 
service-connected bilateral hearing loss is more disabling than 
currently evaluated. 

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  Furthermore, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); chronic leukocytic leukemia and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any other condition for which 
the Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 64 Fed. Reg. 59232 
(1999).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372. 

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.

Once a disability becomes service-connected, a disability rating 
is assigned.  Disability evaluations are determined by the 
application of a schedule of ratings which is based, as far as 
can practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating a veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. (1991). The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

1.	Skin Disorder

The Veteran submitted his original claim for service connection 
for a skin disorder in May 1991.  The RO denied this initial 
claim in an October 1994 rating decision, finding that the there 
was no evidence of an in-service skin disorder and no association 
between skin disorders and the Veteran's presumed exposure to 
herbicides.  Although the RO notified the Veteran as to this 
decision, he did not initiate an appeal.  Therefore, the RO's 
decision of October 1994 is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1103.

The evidence of record at the time of the October 1994 rating 
decision included the Veteran's service treatment records which 
noted normal skin at separation in January 1970.              

In January 2008, the Veteran filed a claim to reopen.  On his 
claim form, the Bet reported that he had a skin rash while in 
Vietnam.  In connection with this claim the RO afforded the 
Veteran a VA examination in April 2008 which noted the following 
diagnoses regarding the skin:  1) possible actinic keratosis vs. 
skin cancers to forearms, likely the result of sun exposure, 2) 
sebaceous cysts on chest and back, recurrent since the 1970s per 
the Veteran's report and 3) papular rash to the thighs since the 
1980s per the Veteran's report with unclear etiology.  Subsequent 
VA treatment notes show treatment for the Veteran's various skin 
disorders beginning in January 2009.            

Upon review of the record, the Board finds that evidence received 
since the October 1994 rating decision is new and material.  
Specifically, the Veteran's assertion that he experienced a skin 
rash while in Vietnam; he is competent to report that.  Layno, 6 
Vet. App. at 469.  Those assertions and the April 2008 VA 
examination report showing diagnoses of several skin disorders 
were not of record at the time of the October 1994 rating 
decision and raise a reasonable possibility of substantiating the 
claim.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

The Board has considered whether adjudicating the claim of 
service connection for a skin disorder on a de novo basis at this 
time would prejudice the appellant.  In this case, the Veteran 
has been provided with pertinent laws and regulations regarding 
service connection.  He has been given the opportunity to review 
the evidence of record and submit arguments in support of his 
claims.  His arguments have focused squarely on the issue of 
service connection, not whether new and material evidence has 
been submitted.  Therefore, the Board can proceed with this claim 
without prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran asserted that he experienced a skin rash while in 
Vietnam.  His service treatment records noted normal skin at 
separation in January 1970.  The first documented complaint of a 
skin rash on his legs is in May 1991, however, there are no 
treatment records or VA examination reports confirming a 
diagnosis of a skin disorder at that time.  The earliest evidence 
of a skin disorder is the April 2008 VA examination report 
showing diagnoses of 1) possible actinic keratosis vs. skin 
cancers to forearms, likely the result of sun exposure; 2) 
sebaceous cysts on chest and back; and 3) papular rash to the 
thighs.  Subsequent VA treatment notes show treatment for the 
Veteran's various skin disorders beginning in January 2009.    

The Board finds that the evidence is against the claim of service 
connection for a skin disorder on a presumptive basis.  38 
U.S.C.A. § 5107(b).  Though the Veteran served in the Republic of 
Vietnam during the Vietnam era and is therefore presumed to have 
been exposed to Agent Orange during service, the Board observes 
that actinic keratosis, skin cancer, sebaceous cysts, and papular 
rashes are not listed among the disorders for which a presumption 
based on herbicide exposure is warranted under section 3.309(e).  
Also, while porphyria cutanea tarda is listed among the disorders 
for which a presumption based on herbicide exposure is warranted 
under section 3.309(e), there is no evidence of a current 
diagnosis of this disorder.  As was stated earlier, current 
disability is required in order to establish service connection.    

The Board also finds that the preponderance of the evidence is 
against the claim of service connection for a skin disorder on a 
direct basis.  First, the Veteran's January 1970 separation 
examination showed normal skin.  Second, while the Veteran first 
complained of a skin rash on his legs in May 1991, there is no 
evidence of a diagnosis of a skin disorder until the April 2008 
VA examination, approximately 38 years after service.  Moreover, 
there is no competent evidence of record that links the Veteran's 
various skin disorders to any event in service, including the 
presumed herbicide exposure.  While the April 2008 VA examiner 
indicated that the possible actinic keratosis vs. skin cancers to 
forearms likely resulted from sun exposure there is no indication 
that the alleged sun exposure occurred during military service.  
Also, while the April 2008 VA examiner indicated that the 
sebaceous cysts on chest and back began in the 1970s, the Board 
notes that the Veteran was discharged from military service in 
January 1970 and there is no indication that any of these cysts 
are related to the Veteran's military service

While the Veteran has reported skin problems since military 
service, as a layperson, he is not competent to opine on medical 
matters such as a diagnosis or etiology of any medical diagnosis.  
See Jandreau, 492 F.3d at 1372 (Fed. Cir. 2007); see, e.g., 
Layno, 6 Vet. App. at 465.  Therefore, the preponderance of 
evidence is against service connection for a skin disorder.  38 
U.S.C.A. § 5107(b).
  
	
      

2.  Diabetes

The Veteran's service treatment records are negative for a 
diagnosis of diabetes.  Significantly, both the Veteran's January 
1970 separation examination and Report of Medical History are 
negative for any indications of diabetes mellitus.  

The Veteran was afforded a VA general examination in April 2008.  
At the time of the examination the Veteran indicated that he had 
a history of borderline diabetes, but had never been on 
medication and had not been "checked" for this for many years.  
There was no diagnosis of diabetes mellitus.  During the March 
2010 hearing the Veteran testified that he has never actually 
been diagnosed with diabetes.    

In this case, the Board also finds that service connection for 
diabetes mellitus is not in order.  Though the Veteran served in 
the Republic of Vietnam during the Vietnam era and is therefore 
presumed to have been exposed to Agent Orange during service, and 
while diabetes mellitus is listed among the disorders for which a 
presumption based on herbicide exposure is warranted under 
section 3.309(e), there is no evidence of a current diagnosis of 
this disorder.  As above, during the March 2010 hearing the 
Veteran testified that he has never actually been diagnosed with 
diabetes and current disability is required in order to establish 
service connection.  

Unlike Barr or Jandreau, in this case, the Veteran has failed to 
provide a medical diagnosis of diabetes mellitus.  Diabetes 
mellitus is not a condition under case law that has been found to 
be capable of lay observation, and the determination as to the 
presence or diagnosis of such a disability therefore is medical 
in nature.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Thus, the Board finds that the claim for service connection for 
diabetes mellitus is denied. 

      3.  Bilateral hearing loss

Impaired hearing will be considered a disability only after 
threshold requirements are met. See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are determined 
by considering the average pure tone threshold and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns 
of hearing loss.  The exceptional patterns addressed in this 
section are present when the puretone threshold at each of the 4 
specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 
decibels or more, or when the puretone threshold is 30 decibels 
or less at 1000 Hz, and 70 decibels or more at 2000 Hz.

By rating decision dated in October 1970, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating effective January 13, 1970, the 
day after discharge from the Veteran's second period of active 
service.  This disability rating was continued by rating decision 
dated in September 1991.  

In January 2008, the Veteran requested an increased rating for 
his bilateral hearing loss and was afforded a VA audiological 
examination in April 2008.  The results of the April 2008 VA 
audiological examination are as follows:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10 dB
25 dB
55 dB
55 dB
Left Ear
10 dB
30 dB
65 dB
70 dB

Puretone Threshold Average
Right Ear
36 dB
Left Ear
44 dB

Speech Recognition
Right Ear
96%
Left Ear
96%

In the present case, the evidence does not show an exceptional 
level of impaired hearing such that 38 C.F.R. § 4.86 is not 
applicable to the Veteran's claim. 
 
Applying the results from the April 2008 VA audiological 
examination to Tables VI yields a Roman numeral value of I for 
the right ear and a Roman numeral value of I for the left ear.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, 
the Board finds that the Veteran's hearing loss was correctly 
evaluated as noncompensably disabling in the June 2008 rating 
decision.  Id.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for bilateral hearing loss. 38 C.F.R. § 4.3.

Extraschedular Consideration

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected bilateral 
hearing loss.  The Veteran's hearing loss disability has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational impairment 
caused by hearing loss disabilities.  

At the April 2008 VA examination, the examiner noted that the 
Veteran's chief complaint and situation of greatest difficulty 
was "hearing loss."  


VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. § 
3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical to 
apply the regular standards of the rating schedule because there 
is an exceptional or unusual disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board 
does not have the authority to assign, in the first instance, 
higher ratings on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  When an extraschedular rating may be warranted, the 
Board must refer the case to designated VA officials.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).

At the April 2008 VA examination, the examiner noted the 
functional impairment caused by the Veteran's hearing loss, 
citing that the Veteran's chief complaint and situation of 
greatest difficulty was "hearing loss."  Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  The Veteran's hearing loss is 
manifested by difficulty hearing speech.  The Board finds that 
such functional impairment has been appropriately considered but 
the overall evidence, as previously discussed, fails to support 
assignment of a compensable evaluation.  The rating criteria 
contemplate speech reception thresholds and ability to hear 
spoken words on Maryland CNC testing.  Hence, the rating criteria 
contemplate the Veteran's symptomatology.  Referral for 
consideration of an extraschedular rating is therefore not 
warranted. 

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the service connection issues decided herein, the 
RO provided the appellant pre-adjudication notice by letter dated 
in March 2008.  With regard to the hearing loss issue, 
substantially compliant notice was sent in March 2008 and August 
2008 and the claim was readjudicated in a March 2009 statement of 
the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record 
shows that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

With regard to the skin disorder issue, the Board has reopened 
the issue of entitlement to service connection for a skin 
disorder and is deciding this claim on the merits.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

The Board notes that the RO last adjudicated the case in a March 
2009 statement of the case.  The RO has not had a chance to 
review VA treatment records dated through August 2009 nor an 
October 2009 statement from the Veteran.  However, as above, 
during the March 2010 hearing the Veteran waived RO consideration 
of the recently submitted VA treatment records.  38 C.F.R. 
§§ 19.37, 20.1304.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

As new and material evidence has been received, the claim for 
service connection for a skin disorder is reopened and the appeal 
is granted to this extent only.  

Service connection for a skin disorder, to include porphyria 
cutanea tarda as a result of exposure to herbicides, is denied.  

Service connection for diabetes mellitus, to include as a result 
of exposure to herbicides, is denied.  

A compensable disability rating for bilateral hearing loss is 
denied.  


REMAND

With regard to the left leg disorder issue, the Board notes that 
VA need not conduct an examination with respect to claims to 
reopen as the duty does not arise until new and material evidence 
has been submitted.  38 U.S.C.A. § 5103A(f).  However, in 
connection with this claim the RO afforded the Veteran a VA 
general examination in April 2008.  This examination report shows 
several complaints regarding the left leg but is negative for any 
physical findings regarding the left leg.  While the RO was not 
initially required to provide a VA examination for his claimed 
left leg disorder, because the RO did provide such an examination 
and this examination report was not adequate to address whether 
the Veteran has a current left leg disorder and, if so, whether 
it is related to his military service, another examination is 
warranted pursuant to Barr v. Nicholson, 21 Vet. App. 303, 311-
312 (2007).    

With regard to the PTSD issue, the RO has not had a chance to 
review an October 2009 statement from the Veteran regarding his 
claimed stressors for his PTSD claim.  A waiver of RO review has 
not been received in conjunction with any of this new evidence.  
Accordingly, the PTSD issue must be remanded to the RO so that 
the RO may consider the claim in light of the evidence received 
subsequent to the March 2009 statement of the case.  See 
generally See Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§ 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature, extent 
and etiology of any current left leg 
disorder.  All diagnostic tests and studies 
indicated by the examiner should be 
performed.  

The claims file must be made available to 
the examiner for review prior to the 
examination.  The examiner's attention is 
specifically directed to the Veteran's 
enlistment and separation examinations 
showing normal extremities, the December 
1975 VA examination report showing 
complaints of left leg pain but no pathology 
found, the April 2008 VA general examination 
report showing complaints of left leg pain, 
and VA treatment reports dated from January 
2009 through August 2009 which are also 
negative for a left leg disorder and 
primarily pertain to disorders of the skin 
and eyes.

Based on the examination and review of the 
record, the examiner must answer the 
following questions:

(a)	 Does the Veteran have a current left 
leg disorder?

(b)	If so, is it at least as likely as 
not (50 percent or        greater 
probability) that any currently diagnosed 
left leg disorder is causally related to 
the Veteran's military service or a 
service-connected disability?

A complete rationale should be provided for 
any opinion expressed.  

2.	Review the PTSD issue in light of the 
evidence received subsequent to the March 
2009 statement of the case, in particular 
the October 2009 statement from the 
Veteran regarding his claimed stressors. 

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If the 
claims remain denied, issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  If the claim is still 
denied the RO must furnish the Veteran and 
his representative with a Supplemental 
Statement of the Case (SSOC) and allow the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


